In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 13-178V
                                          (Not to be published)

*****************************
                            *
GARRELL NOAH,               *
                            *
                Petitioner, *                                             Filed: October 2, 2014
                            *
          v.                *                                             Decision by Stipulation; Attorneys’
                            *                                             Fees & Costs
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Isaiah Kalinowski, Maglio Christopher and Toale, PA (D.C.), for Petitioner.

Althea Davis, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

                            ATTORNEYS’ FEES AND COSTS DECISION1

        On March 8, 2013, Garrell Noah filed a petition seeking compensation under the National
Vaccine Injury Compensation Program.2 On July 23, 2014, the parties filed a stipulation settling
the case and detailing the amount to be awarded to Petitioner. I subsequently issued a decision
finding the parties’ stipulation to be reasonable and granting Petitioner an award as outlined by
the stipulation.



1
  Because this ruling contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the ruling will be available to the public.
Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
        On October 2, 2014, the parties filed another stipulation, this time regarding attorneys’
fees and costs. The parties have stipulated that Petitioner’s counsel should receive a lump sum of
$20,939.44, in the form of a check payable to Petitioner and Petitioner’s counsel. This amount
represents a sum to which Respondent does not object. In compliance with General Order #9,
Petitioner has represented that he did not incur any reimbursable costs in proceeding on this
petition.

        I approve the requested amount for attorneys’ fees and costs as reasonable. Accordingly,
an award of $20,939.44 should be made in the form of a check payable jointly to Petitioner and
Petitioner’s counsel, Isaiah Kalinowski, Esq., which shall be forwarded to the main office of
Maglio, Christopher & Toale, located at 1605 Main Street, Suite 710, Sarasota Florida 34236. In
the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the court
SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


        IT IS SO ORDERED.
                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.
                                                      2